Title: [December 1768]
From: Washington, George
To: 




Decr. 1. Went to the Election of Burgesses for this County, & was there, with Colo. West chosen. Stayd all Night to a Ball wch. I had given.


   
   The election, held at the county courthouse in Alexandria, had been called by the new governor, Lord Botetourt. White adult males who owned a minimal amount of real property were allowed to vote. This property restriction satisfied two convictions long held in English tradition: only a man who owned property would be free from being influenced at the polls by an employer or landlord, and those who held property held the interests of the society at heart. Free Negroes and mulattoes, whether they owned property or not, lost their franchise in Virginia in 1723 (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 4:133). Although many women in colonial Virginia owned real property in their own right (Martha Custis, for instance, while she was a widow), their sex barred them from the polls.



   
   In accordance with the English belief that secrecy bred corruption, all voting was done in public. The election proceedings were the responsibility of the county sheriff. As the clerks (one provided by each candidate) sat

together at a table, each voter would step forward and announce his two choices, which were then marked down by the clerks on their respective poll sheets. As each vote was given and recorded, the candidate chosen would often thank the voter, and toward the end of a close election, when every vote would elicit a round of cheering, the crowd sometimes got rather unruly. During the voting in the 1755 Fairfax County burgess poll, GW got into a violent argument over the candidacy of his friend George William Fairfax (freemanDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 2:146).


   
   
   In this election GW and Col. John West were standing for reelection. A third candidate was GW’s neighbor and fox-hunting companion Capt. John Posey, who was trying for the second time to unseat West, possibly because West’s nephew, John West, Jr., was pressing Posey over an inheritance left to Posey’s wife by her first husband, George Harrison, who was John West, Jr.’s uncle. The final poll this day was: GW, 185; John West, 142; John Posey, 81. GW spent about £25 on his election, including cakes and drink (unspecified) and £1 each for his clerk, John Orr, and his “fidler [at] the ball” (freemanDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 2:146, 3:141; Posey to GW, 25 May 1771, DLC:GW; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 281, 287; heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 4:476, 7:518). For detailed descriptions of elections in colonial Virginia, see sydnorCharles S. Sydnor. American Revolutionaries in the Making: Political Practices in Washington’s Virginia. 1952. Reprint. New York, 1965..



 


2. Returnd home after dinner accompanied by Colo. Mason Mr. Cockburn & Messrs. Henderson Ross & Lawson.


   
   Alexander Henderson (d. 1815) emigrated from Scotland in 1756 and settled as a merchant at Colchester. He was Fairfax County justice of the peace 1770—post 1785; Fairfax County representative in the House of Delegates 1781, 1783; Truro Parish vestryman 1765–85; and churchwarden 1769–70, 1779–80.



 


3. Went a fox huntg. in Company with Lord & Colo. Fairfax Captn. McCarty & Messrs. Henderson & Ross. Started nothg. My Br. came in the Afternoon.
 


4. At Home all day.
 


5. Fox hunting with Lord Fairfax & his Brothr. & Colo. Fairfax. Started a Fox & lost it. Dind at Belvoir & came in the Evg.
 


6. Rid to Muddy hole Doeg Run, & Mill.
 


7. At home all day—alone.
 


8. Fox huntg. with Lord Fairfax & Brothr. & Colo. Fairfax all of whom dind here. Started nothing.
 


9. Rid to Muddy hole, Doeg run, & the Mill.

 


10. Went a fox hunting in the Neck & catchd a fox. Afterwards went to the Plantatin. there. Doctr. Rumney came to Dr. & Mr. Alexr. in the Eg.
 


11. They went away after breakfast—alone aftds.
 


12. Rid to the Mill Doeg run & Muddy hole. Miss Carlyle & Miss Dalton came here.


   
   Elizabeth Dalton was the daughter of John Dalton of Alexandria.



 


13. Set of abt. 12 Oclock for Towlston to hunt with Mr. Bryan Fairfax. Got there in the Afternn.
 


14. Stayd there all day. In the Evg. went to see his new Mill.
 


15. Returnd home, by the way (that is near Muddy hole) started & catchd a Fox.
 


16. At home all day. Jacky Custis came home from Mr. Boucher’s.
 


17. Rid out with my Gun but killd nothg. Mary Wilson came to live here as a Ho. keeper a[t] 15/. pr. Month.


   
   Mrs. Mary Wilson was probably a widow. She left her position at Mount Vernon in June 1769 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 288).



 


18. At home all day. Miss Sally Carlyle & Miss Betcy Dalton went away & Mr. Stedlar came.
 


19. Went up to Court & returnd at Night.


   
   Although today was the third Monday in the month, the day on which the Fairfax County court normally began its monthly sessions, the court apparently did not meet today or any other day in December because of a lack of pressing business.



 



               
                  20. At home all day.
                  }
                  Snowing.
               
               
                  21. Ditto—Ditto.
               
               
                  22. Ditto—Ditto.
               
            


   
   Today GW bought “Fish &ca. of the New Englandman,” which apparently visited Mount Vernon several times (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 112, 286).




 


23. Went a Pheasant Huntg. Carrd. hounds & they started & followd a Deer.
 


24. Rid to the Mill & Doeg run.
 


25. At home all day.
 


26. Ditto—Do.—L. W——n. set of for Staffd.
 


27. Ditto—Do.—except Shooting between breakfast & Dinner.
 


28. At home all day alone.
 


29. Went a fox hunting. Started one but did not catch it. In the Afternoon Messrs. Dalton, Piper & Riddell came here. Also Mr. Mag[owa]n.

	
   
   Mr. Riddell is probably either John or Henry. John was a merchant in Dumfries. Henry, to whom GW later wrote concerning the seating of his western lands, was a merchant at Piscataway, Md., and the chief Maryland factor for Glassford & Co. of Glasgow, Scot. (GW to Henry Riddell, 22 Feb. 1774, DLC:GW; macmasterRichard K. MacMaster and David C. Skaggs, eds. “The Letterbooks of Alexander Hamilton, Piscataway Factor.” Maryland Historical Magazine 61 (1966): 146–66, 305–28; 62 (1967): 135–69., 61:153 n. 32).



 


30. At home with them all day.
 


31. Went a hunting & catchd a bitch fox—the above Gentlemn. with me.


   
   GW played cards on this date, losing an unspecified amount (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 286).



